Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed 02/18/2022 is a continuation of 16700740, filed 12/02/2019. 16700740 is a continuation of 15291417, filed 10/12/2016. 15291417 Claims Priority from Provisional Application 62240439, filed 10/12/2015. The effective filing and priority date of the claims is 10/12/15.

Status of Claims and Response to Restriction Requirement
Claims 1-18 are pending as of the reply filed on 6/3/22. Applicant’s election without traverse of invention I, claims 1-9; actinomycin D as the chemotherapy agent; epinephrine as the vasoconstrictor; and lidocaine as the local anesthetic in the reply filed on 6/3/22 is acknowledged. The species are encompassed by claims 1-9 of the elected invention. The restriction is made final. 
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/22.
Claims 1-9 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 doesn’t end with a period; the claim is indefinite as it is uncertain if other elements that are required in the claim have been inadvertently omitted. 
Claim 9 depends from claim 1 and recites the tumescent composition to comprise an agent that reduces neuropathic pain or the risk of developing neuropathic pain. However, claim 1 doesn’t explicitly recite an agent that reduces neuropathic pain or the risk of developing neuropathic pain; therefore, there is insufficient antecedent basis for this limitation and the claim is indefinite.
To overcome this rejection, it is suggested that “further” be added before “comprises” in claim 9, and a period be added at the end of claim 8. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein, US 20120322783 A1 (publ. 12/20/2012, cited in the IDS).
The claims are drawn to a tumescent composition comprising the elected chemotherapy agent, actinomycin D (an antibiotic), in a tumescent solution, wherein: (a) a tumescent concentration of the chemotherapy agent is simultaneously: 1) below a threshold for local, subcutaneous toxicity; 2) above a threshold for positive local therapeutic effect; and 3) above a concentration safely achievable by IV, IM, or PO delivery; and (b) the tumescent solution comprises: (i) the elected vasoconstrictor, epinephrine; (ii) a pharmaceutically acceptable carrier; and (iii) the elected local anesthetic, lidocaine. 
Klein teaches solutions and kits for tumescent antibiotic delivery, wherein the solution comprises an antibiotic component, an anesthetic, a vasoconstrictor, and a pharmaceutically acceptable carrier (title & abstract; para [0003], [0029]). Klein teaches the tumescent composition to be subcutaneously delivered and preferable to IV delivery, and to allow for localized delivery of medications such as local anesthetics, and chemotherapeutic agents (abstract; para [0010], [0094], [0126], [0131]). Klein teaches the tumescent drug delivery composition to have a similar therapeutic effect to continuous IV infusion but without the expense, difficulties, and risk associated with IV infusion; this system is also preferable to oral delivery and intramuscular delivery systems for achieving prolonged and uniform blood concentrations of the drugs (para [0096]). Klein exemplifies lidocaine as an anesthetic, and teaches the concentration of lidocaine in the composition to range between 30-1500 mg/L (para [0030], [0118]), which overlaps with the concentration range for lidocaine recited by instant claim 5. Epinephrine is exemplified as a vasoconstrictor, and is taught to be present at a concentration from 0.2-1.5 mg/L (para [0031], [0122]), which is the same concentration range for epinephrine recited by instant claim 8. Klein teaches the tumescent composition can comprise additional pharmaceutical agents, such as chemotherapy agents (para [0114]); Klein teaches a particular embodiment wherein the tumescent composition additionally comprises a chemotherapy agent, and actinomycin D is taught as an example of a chemotherapy drug (para [0050], [0088], [0130-0131], [0147]). Klein teaches tumescent delivery of a vasoconstrictor to a surgical tumor site can reduce the risk of malignant cells entering the blood stream, and to also provide higher localized dosages of chemotherapy agents than would be tolerated via systemic delivery (para 0131]). Systemic delivery is taught to encompass intravenous (IV) or oral routes of administration (para [0028]). In another embodiment, the tumescent composition also comprises an anti-inflammatory agent, such as glucocorticoid or NSAID drugs (para [0033], [0049], [0124]). Klein further teaches the relative concentrations of the components of the tumescent local antibiotic (TLAnti) composition can be varied depending on the level of anesthesia required, likelihood of bleeding, infection risk, or age, weight, and liver function of the patient (para [0113]). Tumescent lidocaine anesthesia is defined by Applicants’ specification as an agent to reduce neuropathic pain (see para [0428]); as such, the teaching of lidocaine in the tumescent composition meets the limitation of an agent to reduce neuropathic pain as recited by instant claim 9. 
Regarding the limitation of “a tumescent concentration” of the elected chemotherapy drug, actinomycin D, the instant claims do not recite an explicit concentration (numeric or dosage) range that meets this limitation. Klein teaches the composition to provide tumescent drug delivery, which is a highly localized and sustained dosage of the active drug to the delivery site (para [0126]). Klein further teaches an effective amount to include a dose in which any toxic or detrimental effects are outweighed by the therapeutic benefits (para [0195]), and that tumescent delivery has improved benefits and safety compared to intravenous, intramuscular, or oral delivery (para [0096]). Therefore, it would have been prima facie obvious, in view of Klein, to have incorporated actinomycin D into the tumescent composition at a tumescent concentration that is highly localized and sustained, and has improved benefits and safety compared to IV, IM, and PO delivery. Furthermore, it would have been prima facie obvious that this concentration of chemotherapy agent, actinomycin D, as taught by Klein would have met the claim limitations of simultaneously: below a threshold for local, subcutaneous tissue toxicity; above a threshold for positive local therapeutic effect; and above a concentration safely achievable by IV, IM, or PO delivery, in the absence of evidence to the contrary. 

Information Disclosure Statement
The IDS filed on 2/18/22 has been considered. 

Conclusion
Claims 1-9 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627